Citation Nr: 1713971	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-41 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to July 1976.  He died in January 2007, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In January 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge from the RO in Muskogee, Oklahoma.  A transcript of the hearing has been associated with the record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2010 decision, the RO denied service connection for the cause of the Veteran's death. 

2.  The evidence received since the November 2010 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The November 2010 decision that denied service connection for cause of the Veteran's death is final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2010). 

2.  The evidence received since the November 2010 decision is new and material, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for service connection for the Veteran's cause of death was previously considered and denied by the RO in a decision dated in November 2010.  

The evidence of record at the time of the November 2010 decision included service treatment records, service personnel records, the Veteran's death certificate, a verification of service from the National Personnel Records Center (NPRC), a July 2010 formal finding of a lack of information required to corroborate in-country Vietnam service, private treatment records, and statements from the appellant.  

The appellant contended, in part, that the Veteran's coronary artery disease caused or materially contributed to the Veteran's death.  She asserted that the Veteran's coronary artery disease was caused by exposure to herbicide agents during service aboard the USS Gray.  The record shows that he served on the USS Gray from January 1971 to March 1973.  

The Veteran's original death certificate indicated that he died in January 2007 during an inpatient hospitalization at a private hospital, and there was no autopsy.  The death certificate listed the immediate cause of death as cardiorespiratory failure due to or a consequence of coronary artery disease due to or as a consequence of transverse myelitis. 

In the November 2010 decision, the RO found that VA was unable to confirm that the Veteran had in-country service in Vietnam based on a review of his service treatment records, service personnel records, and verification from NPRC.  The RO noted that NPRC's response showed that the Veteran served onboard the USS Higbee and USS Gray while each ship was in the official waters of Vietnam, but there was no evidence showing that the Veteran served in-country or in the inland waterways of Vietnam.  The RO also noted that, during the Veteran's lifetime, he did not submit a claim for service connection for ischemic heart disease.  Therefore, the RO determined that it was unable to establish service connection for ischemic heart disease due to Agent Orange, and the appellant's claim for service connection for the Veteran's cause of death was denied.

The appellant was notified of the November 2010 rating decision and of her appellate rights; however, she did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the November 2010 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

In January 2015, the appellant requested that her claim for service connection for the Veteran's cause of death be reopened.  

The evidence associated with the claims file subsequent to the November 2010 rating decision includes a November 2012 list of eligible ships for Agent Orange exposure submitted by the appellant in March 2015, a May 2016 formal finding that VA lacked the information that the US Army and Joint Services Records Research Center (JSRRC) required to verify herbicide exposure in Vietnam, a May 2009 JSRRC statement on research findings regarding Navy and Coast Guard ships during the Vietnam era, statements from the appellant, and hearing testimony.  Notably, there is new evidence showing that the USS Gray was included in VA's list of US Navy and Coast Guard ships that operated in Vietnam.  In addition, during the January 2017 hearing, the appellant reported that the Veteran told her that he went into Vietnam to pick up mail on several occasions and on rest and relaxation leave while he was stationed on the USS Gray.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the appellant's previously denied claim for service connection for the cause of the Veteran's death.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the Veteran's cause of death is reopened.


REMAND

As noted above, the appellant has contended that the Veteran's coronary artery disease was caused by exposure to herbicide agents during service aboard the USS Gray.  The record shows that he served on the USS Gray from January 1971 to March 1973.  The Board also notes that the Veteran served aboard the USS Higbee and the USS Gray while each ship was in the official waters of Vietnam.  

During the January 2017 hearing, the appellant reported that the Veteran told her that he went into Vietnam to pick up mail on several occasions and on rest and relaxation leave while he was stationed on the USS Gray. See hearing transcript, p. 5. 

As discussed during the hearing, the USS Gray was among the ships listed as docked to shore or pier in Vietnam, with a specific note that the ship sent a motorized whaleboat ashore from Da Nang Harbor for mail pick up on October 7, 1972. See VA's list of US Navy and Coast Guard ships that operated in Vietnam.  However, the evidence of record does not show that the Veteran actually "set foot" in Vietnam. See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam-must have actually set foot therein-at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116 (a)(1) and 38 C.F.R. § 3.307 (a)(6)(iii). 

In April 2015, the United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways. Gray v. McDonald, 27 Vet. App. 313 (2015).  The RO has not yet had the opportunity to review the appellant's claim in light of new criteria for determining an inland waterway in Vietnam.  Based on the foregoing, further development is necessary, as detailed in the directives below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to verify the Veteran's claimed herbicide exposure in service.

In particular, the AOJ should take any appropriate steps to attempt to verify the location of the USS Gray during the time period that the Veteran served on that vessel while it was in the official waters of the Republic of Vietnam. See hearing transcript, pp. 4-5.  The USS Gray was among the ships listed as docked to shore or pier in Vietnam, with a specific note that the ship sent a motorized whaleboat ashore from Da Nang Harbor for mail pick up on October 7, 1972. See VA's list of US Navy and Coast Guard ships that operated in Vietnam.

The AOJ should also take any appropriate steps to attempt to verify the Veteran's claimed herbicide exposure from stepping foot in Vietnam during his service on the USS Gray.  The appellant has reported that the Veteran went ashore in Vietnam to pick up mail on several occasions and for rest and relaxation. See hearing transcript, p. 5.

All attempts and responses should be documented in the claims file.

2.  After completing the foregoing development, the AOJ should review those locations in light of the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015) and make a fact-based assessment regarding the probability of herbicide spraying.  In so doing, the AOJ should specifically address whether the USS Gray ever entered an inland waterway as VA defines that term.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


